DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1 – 20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
          Regarding claim 1, the closest prior art is Baran et al., “Verifying Authorized Installation of a Font,” Miyazawa et al. (U.S. Publication 2011/0128291) and Fux et al. (U.S. Publication 2005/0193336).  Baran teaches one or more computer storage media having instructions stored thereon, which, when executed by one or more processors of a single computing device, provide the single computing device, with a font similarity system to: detect a new font installed on the single computing device; in response to detection of the new font, analyze a static pre-computed font list for the presence of the new font within the static pre-computed font list, the static pre-computed font list including a plurality of font representations for a corresponding plurality of fonts; font list that is generated independently of the single computing device.  Miyazawa discloses in response to a determination that the new font installed on the computing device is absent from the static pre-computed font list, execute a font similarity system to generate a font representation of the new font; and utilize at least one of the static pre-computed font list and the dynamic supplemental font list to cause a display of a similar font identified to be within a threshold of similarity to a selected font, wherein the threshold of similarity is based on a font similarity score determined for the similar font and the selected font.  Fux discloses stor(ing) the font representation of the new font in 
However, the art of record does not teach, nor render obvious one or more computer storage media having instructions stored thereon, which, when executed by one or more processors of a single computing device, provide the single computing device with a font similarity system to: detect a new font installed on the single computing device; in response to detection of the new font, analyze a static pre-computed font list for the presence of the new font within the static pre-computed font list, the static pre-computed font list including a plurality of font representations for a corresponding plurality of fonts; in response to a determination that the new font installed on the computing device is absent from the static pre-computed font list that is generated independently of the single computing device, execute a font similarity system stored on the single computing device to generate a font representation of the new font; store the font representation of the new font in a dynamic supplemental font list updateable by the single computing device to enable a user of the single computing device to identify one or more fonts installed on the single computing device that are similar to the new font; and utilize at least one of the static pre-computed font list and the dynamic supplemental font list to cause a display of a similar font identified to be within a threshold of similarity to a selected font, wherein the threshold of similarity is based on a font similarity score determined for the similar font and the selected font.
          Claims 2 – 11 are allowed for at least the reasons of claim 1.

However, the art of record does not teach, nor render obvious a computer-implemented method for determining font similarity comprising: receiving, by a font similarity system stored on a single computing device, input from a user indicating that the user would like to view a list of fonts that are similar to a selected font; analyzing, by the font similarity system, a first plurality of font representations of a static pre-computed font list, wherein the first plurality of font representations of the static pre-computed font list are generated independently of the single computing device; analyzing, by the font similarity system, a second plurality of font representations of a dynamic supplemental font list updateable by executing the font similarity system stored on the single computing device, the second plurality of font representations generated by the font similarity system of the single computing device to supplement the first plurality of font representations of the static pre-computed font list; retrieving, by the font similarity system, a font representation of the selected font from either the analyzed static pre-computed font list or the analyzed dynamic supplemental font list; determining, by the font similarity system, fonts that are within a threshold of similarity to the selected font based on a comparison, using font feature vectors, of the font representation of the selected font against at least a first subset of the first plurality of font representations of the static pre-computed font list and at least a second subset of the second plurality of font representations of the dynamic supplemental font list; and causing, by the font similarity system, the determined fonts to be displayed to the user to enable the user to determine whether to utilize one of the determined fonts instead of the selected font.
Claims 13 – 17 are allowed for at least the reasons of claim 12.
Regarding claim 18, the closest prior art is Baran, Miyazawa, Fux and Bhardwaj et al. (U.S. Publication 2015/0063688).  Baran teaches a computing system comprising:  one or more processors; and one or more computer-readable storage media, coupled with 
However, the art of record does not teach, nor render obvious a computing system comprising: one or more processors; and one or more computer-readable storage media, coupled with the one or more processors, having instructions stored thereon, which, when executed by the one or more processors, provide the computing system to: detect a new font installed on a single computing device; in response to detection of the new font, analyze a static pre-computed font list for the presence of a feature vector representation of the new font within the static pre-computed font list, the that is generated independently of the single computing device, execute using a font similarity system stored on the single computing device to generate a font representation of the new font by: rendering, using the single computing device, an image including a plurality of characters of the new font, and applying a convolutional neural network to the rendered image to generate a feature vector representation of the new font, the feature vector representation for use in determining a level of similarity between the new font and at least one other font; and store the feature vector representation of the new font in a dynamic supplemental font list updateable by the single computing device to enable a user of the single computing device to identify one or more fonts installed on the single computing device that are similar to the new font, wherein the dynamic supplemental font list includes feature vector representations generated by the single computing device for new fonts installed on the single computing device and absent from the static pre-computed font list.
Claims 19 and 20 are allowed for at least the reasons of claim 18.
          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Examiner, Art Unit 2193               

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193